B. F. SAFFOLD, ,J.
Of the essential elements of a promissory nóte, one is, certainly, as to the time of payment. Here, the rule that what can be made certain is ■certain, is permitted to operate. A note payable within a limited time after a man’s death, is sufficiently certain as to the time of payment, because an event must occur which will make this definite, — 1 Pars, on Notes and Bills, pp. 40, 88, 39. A written promise to pay a certain sum of money at the death of a party to the instrument, or at a limited time after the death of such a party, or of a third person, is a valid promissory note; because it must inevitably become due at some future time, since all men must die, although the exact period is uncertain. — Story on Prom. Notes, § 27.
The judgment is reversed, and the cause remanded.